.    ,.
                                                                  R-552




                               AXJHTIN     11. .,kXAB
PRICE  DANIEL
ATTORNEYGENERAL
                                         June 16, 1947

            Honorable I. Predecki           Opinion No. V-256
            County Auditor
            Galveston County                Be:    Authority of Commis-
            Galveston, Texas                       sioners’ Court to pur-
                                                   chase office rurniture
                                                   for a county commis-
                                                   sioner’s office to be
                                                   located in his precinct.
            Dear Sir:
                      We refer to your letter of recent date ac-
            knowledged by the Attorney General on June 5, 1947,
            which reads in substance:
                       The Commissionera*~Court recently
                  passed an order authorizing the purchase
                  of desks, tables and seven chaira at an
                  estimated cost of $546.00.
                       This office furnltnre is to be
                  used by the county commissioner of the
                  4th precinct which comprises the main-
                  land of Galveston County, and extends
                  to the Harris and Brazoria County lines,
                  and is to be used by such commissioner
                  in a building located at Dickinson, Gal-
                  veston County, twenty miles from the
                  county seat.
                       Office space for the county com-
                  missioners was assigned.some years ago
                  in the county court for their use.
                       Your opinion Is requested as to
                  the legality of the exoenditures above
                  set out.
                        Article 2348, V. C. S., provides:
                       "The regular terms of the commfssion-
                  ers court shall be commenced and be held at
                  the court house on the second Monday of eaoh
Honorable I. Predecki - Page 2


    month throughout the year and may continue
    in session one week; provided the court need
    not hold more than one session each querter
    if the business of the court does not demand
    a session. Any session may adjourn at any
    time the business of the court is disposed
    Of.  Special terms may be called by the coun-
    ty judge or three of the commissioners, and
    may continue in session until the business
    is completed."
          The powers and authority of the County Com-
missioners' Court are enumerated in the following sever-
al sections of the Constitution: Article V, Sections 18,
20, 21, 23, 24, 28 and 29. It is a well-established
principle that the Commissioners' Court has no power or
authority except that conferred on it by the Constitution
or statutes of this state. Bland v. Orr, 90 Tex. 492,
39 S.W. 558; and Anderson vs. Ash, 99 Tex. 447, 90 S.W.
872; Baldwin v. Travis County, 88 S.W. 484; Von Rosenburg
vs. Lovett, 173 S.W. 528 (writ ref.). In other words,
the Commissioners1 Court is one of limited jurisdiction.
Consequently, it can assert no authority nor exercise any
power unless there be some express or implied statutory
or constitutional grant thereof.
          An examination of the laws and cases concern-
ing the powers and the meetings of a Commissioners1 Court
reveals no statute specifically authorizing such court to
purchase office furniture to be used by a county commis-
sioner at a place other than the courthouse or at the coun-
ty seat where commissionerst court shall be held, nor do
we find any statute from which such power or authority may
be implied. See: Articles 1602, 1603, 1605, 3899, 3899b,
3912e-4, V. C. S. Furthermore, we are apprised of no
statute authorizing expressly or by implication a commis-
SiORers' court to furnish office space or office furniture
to the individual members of a commissioners' court to be
provided or located in their respective precincts.
          Accordingly, it is the opinion of this office
that a Commissioners' Court is without authority to pur-
chase office furniture to be used to furnish an office for
a county commissioner whose office is located at a place
other than at the county courthouse or the county seat
where commissioners' court shall be held. Article 2348,
v. c. s.
.    -




    Honorable I. Predecki - PaRe 3


                          SUMMARY
               A Commissioners' Court is without
          authority to purchase office furniture
         to be used to furnish an office for a
         county commissioner whose office is lo-
         cated at a place other than at the county
         courthouse where Commissioners' Court shall
         be held. Article 2348, V. C. S.
                                    Very truly yours
                            ATTORNEY GE:ENERAL
                                             OF TEXAS



                                 Chester E. Ollison
                                 Assistant


                            APPROVED


                            ATTORNEY GENERAL

    CEO:WB:jrb